              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
VILLAGE REALTY,                          :    Civil No. 1:19-CV-1473
                                         :
                  Plaintiff,             :
                                         :
           v.                            :
                                         :
MICHAEL MCPHERSON,                       :
                                         :
                  Defendant.             :    Judge Sylvia H. Rambo

                                   ORDER

     Before the court is a report and recommendation filed by the Magistrate Judge.

No objections have been filed. A review of the report and recommendation is

supported by law. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

        1) The court adopts the report and recommendation (Doc. 5);

        2) This matter is remanded back to the York County Court of Common

           Pleas; and

        3) The clerk of court shall close this case.



                                               s/Sylvia Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge

Dated: October 30, 2019
